 
Exhibit 10.1
 


ASSIGNMENT AGREEMENT
 
IN THIS ASSIGNMENT AGREEMENT (this “Agreement”), made and entered into as of the
24th day of April, 2007 (the “Effective Date”), TERABEAM, INC., a Delaware
corporation having offices at 2115 O’Nel Drive, San Jose, CA (“TERABEAM”), and
SPH AMERICA, LLC, a Virginia limited liability company having offices at 11289
Stones Throw Dr., Reston, VA (“SPH”), agree as follows:
 
 
1.
TERABEAM desires to transfer all of its right, title, and interest in and to the
U.S. patents listed in Attachment A (collectively, the “Patents”).

 
 
2.
SPH desires to acquire and TERABEAM is willing to assign to SPH all of
TERABEAM’s right, title, and interest in and to the Patents, and any inventions
disclosed and claimed therein, along in each case with any U.S. reissue or
reexamination of any of the Patents, and with any foreign patent or application
which claims priority to any of the Patents (including foreign divisional,
continuation, continuation-in-part, reissue, reexamination, inventor
certificate, utility model, or any other intellectual property or other
applications), and all foreign patents, inventor certificates, utility models,
or other intellectual property rights that may be granted thereon, all rights to
claim priority on the basis of any such patent or application, and any and all
reissues, reexaminations, and extensions of any of the foregoing (collectively,
the “Assigned Patents”).

 
 
3.
Pursuant to Section 7 below, TERABEAM shall transfer, grant, convey, assign, and
relinquish exclusively to SPH all of TERABEAM’s right, title, and interest in
and to the Assigned Patents.  TERABEAM further shall transfer and assign to SPH
all causes of action, rights, and remedies arising under the Assigned Patents
prior to, on, or after the Effective Date of this Agreement, including the right
to sue to enforce the Assigned Patents and receive damages, including past,
present, and future damages, for infringement thereof.

 
 
4.
In consideration of TERABEAM’s assignment as set forth herein, (a) on or before
June 10, 2007, SPH will pay to TERABEAM the sum of ONE MILLION dollars
($1,000,000) by wire transfer of immediately available funds pursuant to wire
transfer instructions provided by TERABEAM within fifteen (15) days of the
Effective Date, (b) on or before June 30, 2007 SPH will pay to TERABEAM the sum
of ONE MILLION, FIVE HUNDRED THOUSAND dollars ($1,500,000) by wire transfer of
immediately available funds pursuant to wire transfer instructions provided by
TERABEAM within fifteen (15) days of the Effective Date, and (c) SPH hereby
grants to TERABEAM the rights described on Attachment C.

 
 
5.
TERABEAM and SPH acknowledge that this Agreement will be filed with the
Securities and Exchange Commission, and thus made publicly available.  TERABEAM
shall file the attachments to this Agreement only to the extent required in the
opinion of its counsel and, if filing is required, TERABEAM shall use its
reasonable efforts to have as much of the attachments redacted and treated
confidentially.  Subject to the foregoing, the parties agree that the provisions
of the Confidentiality Agreement, dated as of April 24, 2007, apply to the
negotiation of and transactions contemplated by this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 
6.
In the event that, in any action involving any of the Assigned Patents, there is
any allegation of invalidity, unenforceability, or noninfringement of any of the
Assigned Patents, SPH and TERABEAM agree to cooperate reasonably with each other
in any such action at SPH’s expense.

 
 
7.
TERABEAM will execute and deliver to SPH the Assignment substantially in the
form of Attachment B hereto with respect to each of the Assigned Patents, in
each case before June 10, 2007 (to an escrow agent reasonably acceptable to both
TERABEAM and SPH for delivery to SPH after TERABEAM receives the consideration
contemplated in Section 4 above) to evidence the transfer of TERABEAM’s rights
in all the Assigned Patents from TERABEAM to SPH to the fullest extent possible.
TERABEAM further agrees to provide testimony in connection with any proceeding
affecting the right, title, interest, or benefit of SPH in and to the Assigned
Patents, to execute and deliver all other papers that may be necessary or
desirable to transfer TERABEAM’s right, title, and interest to the Assigned
Patents in SPH, its successors and assigns, to execute all divisional,
continuation, reissue, and reexamination applications and assignments, to make
all rightful oaths, and to perform any other acts deemed reasonably necessary to
carry out the intent of this Agreement, in each case at SPH’s expense except to
the extent any such costs, expenses, fees, or damages arise from the misconduct
or negligence of TERABEAM or its current employees, agents, or representatives
and except that TERABEAM’s efforts with respect to former employees shall be
limited to reasonable efforts.

 
 
8.
In furtherance of this Agreement, TERABEAM hereby acknowledges that, from June
30, 2007 forward but subject to the other terms of this Agreement, SPH has
succeeded to all of TERABEAM’s right, title, and standing to receive all rights
and benefits pertaining to the Assigned Patents, institute and prosecute all
suits and ­proceedings, and take all actions that SPH, in its sole discretion,
may deem necessary or proper to collect, assert, or enforce any claim, right, or
title of any kind under any and all of the Assigned Patents, whether arising
before, on, or after the Effective Date, to defend and compromise any and all
such actions, claims, suits, or proceedings relating to such transferred and
assigned rights, title, interest, and benefits, and to do all other such acts
and things in relation thereto as SPH, in its sole discretion, deems advisable.

 
 
9.
TERABEAM represents and warrants that no consents of any other parties are
necessary under any agreements concerning any of the Assigned Patents in order
for the transfer and assignment of any of the Assigned Patents under this
Agreement to be legally effective, that no obligation of TERABEAM will be
breached by the assignments made herein, and that TERABEAM shall not execute any
agreement with any third party in conflict herewith.

 
10.
TERABEAM represents and warrants that, to the best of TERABEAM’s knowledge, upon
consummation of this Agreement and execution of Assignments substantially in the
form of Attachment B, SPH shall have good and marketable title to the Assigned
Patents, free and clear of any and all liens, mortgages, encumbrances, pledges,
security interests, licenses, or charges of any nature

 

 
 

--------------------------------------------------------------------------------

 

whatsoever except for the Utilinet Technology License and Supply Agreement,
dated as of February 15, 2000, as amended to date.
 
THE WARRANTIES SPECIFICALLY SET FORTH IN SECTIONS 9 AND 10 ABOVE ARE THE ONLY
WARRANTIES GIVEN BY TERABEAM WITH RESPECT TO THE ASSIGNED PATENTS AND ARE GIVEN
IN LIEU OF ANY AND ALL OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED, STATUTORY, OR
ARISING BY CUSTOM, TRADE USAGE, OR COURSE OF DEALING, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, AND TERABEAM HEREBY DISCLAIMS ANY AND ALL OTHER WARRANTIES TO THE
MAXIMUM EXTENT PERMITTED BY LAW.  Without limiting the generality of the
foregoing sentence, TERABEAM makes no warranty or representation, either
expressed or implied, as to the validity of any of the Assigned Patents.
 
11.
In the case of Force Majeure preventing or hindering either party from
performing its obligations under this Agreement, such Force Majeure shall not
constitute a breach or default under this Agreement provided that: (i) the party
prevented or hindered from performing (the “Affected Party”) shall give written
notice to the other party (the “Non-Affected Party”), as soon as practically
possible, containing reasonable particulars of the Force Majeure in question and
the effect of such Force Majeure as it relates to the obligations of the
Affected Party; and (ii) the Affected Party works diligently to correct the
reason for such delay, excuses performance by the Non-Affected Party during the
period of such delay, and reimburses the Non-Affected Party for any losses
incurred by the Non-Affected Party by reason of such delay.

 
12.
This Agreement shall inure to the benefit of, and be binding on, the parties
hereto together with their respective legal representatives, and successors and
assigns.

 
13.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York and of the United States.

 
14.
This Agreement merges and supersedes all prior and contemporaneous agreements,
assurances, representations, and communications between or among the parties
hereto concerning the matters set forth herein.

 
15.
SPH hereby disclaims any and all warranties whatsoever in connection with this
Agreement and any goods, services, and information provided hereunder, whether
express or implied.

 
16.
The waiver by either party of a breach or default of any of the provisions of
the Agreement by the other party shall not be construed as a waiver of any
succeeding breach of the same or any other provisions, nor shall any delay or
omission on the part of either party to exercise or avail itself of any right,
power or privilege that it has or may have hereunder, operate as a waiver of any
breach or default by the other party.

 
17.
If any provision of the Agreement shall be held by a court of competent
jurisdiction to be illegal, invalid or unenforceable, that provision shall be
limited

 

 
 

--------------------------------------------------------------------------------

 

or eliminated to the minimum extent necessary so that the Agreement shall
otherwise remain in full force and effect and enforceable.
 
18.
All notices, requests, demands, consents, approvals, designations and other
communications called for or contemplated by this Agreement shall be in writing
and shall be deemed given to SPH or TERABEAM (i) when delivered to such party by
hand or by overnight courier or delivery service, or (ii) three business days
after being sent to such party by registered or certified mail (return receipt
requested, postage prepaid), in each case at the address(es) for such party set
forth above (or at such other address as such party may designate by notice in
the manner aforesaid).

 


 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
the day and year first above written.


TERABEAM, INC.
SPH AMERICA, LLC
   
By:  /s/ Robert E. Fitzgerald
By: /s/ Choongsoo Park
Date:  4/24/07
Date:  4/24/07
   



